Exhibit 99.6 The unaudited consolidated condensed financial statements of Femcare Group as of December 31, 2010 and for the nine months ended December 31, 2010 and 2009 and consolidated notes thereto: FEMCARE GROUP LIMITED UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEET (in thousands) ASSETS DECEMBER 31, 2010 MARCH 31, 2010 Current assets: Cash £ £ Accounts receivable - net Other receivables 29 34 Inventories Prepayments Other current assets 1 1 Total current assets Property and equipment - net Intangible assets Intangible assets - accumulated amortization ) ) Intangible assets - net Other intangible assets Other intangible assets - accumulated amortization ) ) Other intangible assets - net 65 80 TOTAL £ £ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable £ £ Accrued expenses Current portion of notes payable Other 96 Total current liabilities Long term debt Total liabilities Stockholders' equity: Preferred Stock - £.01 par value; authorized - 545 shares; issued - 545 shares at 31-December 2010 and 31-March 2010 5 5 Common Stock - £.01 par value; authorized - 478 shares; issued - 455 shares at 31-December 2010 and 31-March 2010 5 5 Additional paid-in capital Treasury shares ) ) Retained earnings ) ) Total stockholders' equity ) ) TOTAL £ £ Seeaccompanying notes to consolidated condensed financial statements. 1 FEMCARE GROUP LIMITED UNAUDITED CONSOLIDATED CONDENSED STATEMENT OF INCOME (In thousands) Nine Months Ended Year Ended December 31, March 31, Sales, net £ £ £ Cost of goods sold Gross profit Operating expense: Sales and marketing Research and development General and administrative Total operating expense Operating income ) ) Other income (expense): Dividend and interest income 4 10 6 Royalty income 90 Interest expense ) ) ) Total other income (expense) Income (loss) before provision for income taxes ) ) ) Provison for income taxes 49 63 Net income £ ) £ ) £ ) Seeaccompanying notes to consolidated condensed financial statements. 2 FEMCARE GROUP LIMITED UNAUDITED CONSOLIDATED CONDENSED STATEMENT OF CASH FLOW (In thousands) Nine Months Ended Year Ended December 31, March 31, Cash flows from operating activities: Net income £ ) £ ) £ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Subordinated loan interest payable Changes in operating assets and liabilities Accounts receivable Accrued interest and other receivables 4 10 24 Inventories 54 Accounts payable ) ) ) Accrued expenses ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Capital expenditures for: Property and equipment ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Repayments of note payable ) ) ) Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents Cash at beginning of period Cash at end of period £ £ £ See accompanying notes to unaudited consolidated condensed financial statements. 3 FEMCARE GROUP LIMITED NOTES TO UNAUDTED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Currency amounts are in thousands except where noted. Note 1 – Summary of Significant Accounting Policies: Organization Femcare Group Limited, and its wholly owned operating subsidiaries, Femcare-Nikomed Limited of Southampton, England and Femcare Australia, (Femcare, or the Company) is a leading global supplier of minimally invasive surgical systems for female sterilization and also sells a range of other medical devices and instruments primarily for gynecology, urology and general surgery.Products are sold in the U.K, Australia, the U.S., and international markets. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Although actual results could differ from those estimates, management believes it has considered and disclosed all relevant information in making its estimates that materially affect reported performance and current values. Principles of Consolidation The consolidated financial statements include those of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated in consolidation. Concentration of Credit Risk The primary concentration of credit risk consists of trade receivables.In the normal course of business, the Company provides credit terms to its customers.Accordingly, the Company performs credit evaluations of its customers and maintains allowances for possible losses which, when realized, have been within the range of management's expectations. The Company's customer base consists of hospitals, medical product distributors and dealers, physician practices and others directly related to healthcare providers. The Company maintains its cash in bank deposit accounts. Accounts Receivable Accounts receivable are amounts due on product sales and are unsecured.Accounts receivable are carried at their estimated collectible amounts.Credit is generally extended on a short-term basis; thus accounts receivable do not bear interest.Accounts receivable are periodically evaluated for collectibility based on past credit history of customers.Provisions for losses on accounts receivable are determined on the basis of loss experience, known and inherent risk in the account balance and current economic conditions. Inventories Finished products, work-in-process, raw materials inventories are stated at the lower of cost (computed on a first-in, first-out method) or market.Provision is made for obsolete, or slow-moving items where appropriate. 4 Note 1 – Summary of Significant Accounting Policies (continued) Property and Equipment Property and equipment are stated at cost.Depreciation and amortization are computed using the straight-line and units-of-production methods over estimated useful lives as follows: Long leasehold land and buildings Over lease term Plant and machinery 1-10 years Furniture, equipment and tooling 3-10 years Computer equipment 3-4 years Motor vehicles 4 years Long-Lived Assets The Company evaluates its long-lived assets in accordance with Accounting Standards Codification (ASC) 360, “Accounting for the Impairment of Long-Lived Assets.”Long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable.When such factors and circumstances exist, the Company compares the projected undiscounted future cash flows associated with the related asset or group of assets over their estimated useful lives against their respective carrying amounts.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets and is recorded in the period in which the determination was made. Intangible Assets Costs associated with the acquisition of patents, trademarks, license rights and non-compete agreements are capitalized at cost and are being amortized using the straight-line method over ten years. Intangible assets arising from acquisitions are capitalized and amortized on a straight line basis over their estimated useful economic life, typically ten years. Revenue Recognition The Company recognizes revenue at the time of shipment to the customer, net of value added tax and sales discounts. Income Taxes The Company accounts for income taxes under ASC 740, “Accounting for Income Taxes,” whereby deferred taxes are computed under the asset and liability method. Current tax, including UK corporation tax, is provided at amounts expected to be paid (or recovered) using the tax rates and laws that have been enacted or substantively enacted by the balance sheet date. Deferred taxation is provided in full on timing differences that result in an obligation at the balance sheet date to pay more tax, or a right to pay less tax, at a future date, at rates expected to apply when they crystallise based on current tax rates and law. Deferred tax assets are recognized to the extent that it is regarded as more likely than not that they will be recovered.Deferred tax assets and liabilities are not discounted Leases Assets held under finance leases or purchase contracts are capitalized at their fair value on the inception of the leases and depreciated over their estimated useful lives.The present value of future rentals is shown as a liability and the interest on rental obligations is charged to the income statement over the period of the lease in proportion to the capital balance outstanding. Royalties Royalties are accounted for when receivable or payable. 5 Note 1 – Summary of Significant Accounting Policies (continued) Translation of Foreign Currencies Assets and liabilities in foreign currencies are translated into sterling at the rates of exchange at the balance sheet date.Transactions in foreign currencies are translated into sterling at the rate on the date of the transaction. Note 2 – Inventories Inventories at December 31, 2010 and March 31, 2010 consisted of the following: December 31, March 31, Finished goods £
